Citation Nr: 1039818	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee disorder. 

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran presented testimony at a Board personal hearing by 
the undersigned Veterans Law Judge in March 2010 at the Nashville 
RO.  A transcript of this hearing is associated with the 
Veteran's claims folder.

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1994 rating decision, the RO last 
denied a claim for service connection for a broken left leg, in 
part, because the Veteran's Osgood Schlatter's disease was 
considered a constitutional or developmental abnormality that 
existed prior to service with no aggravation.  

2.  Evidence received since the March 1994 decision is not 
cumulative or redundant, shows a current disability and a 
potential nexus to service and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a left knee disorder.  

3.  The Veteran's diabetes mellitus was not present in service or 
for a number of years thereafter, and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder.  38 
U.S.C.A. §§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 20.1105 
(2010).

2.  The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 

Prior to the current claim, the Veteran's claim for service 
connection for a left knee disorder was last denied by the 
Nashville, Tennessee RO in a March 1994 rating decision.  The 
Veteran did not appeal this decision and it became final.  In 
March 2006, the Veteran submitted a request to reopen a claim for 
entitlement to service connection for a left knee disorder.  

Evidence of record at the time of the March 1994 rating decision 
included service treatment records, some private treatment 
records and the Veteran's contentions.  The March 1994 decision 
denied the Veteran's claim with the rationale that that service 
connection for Osgood-Schlatter's disease was previously 
considered and denied as a constitutional or developmental 
abnormality that existed prior to service with no aggravation 
during service.   

The newly received evidence includes private treatment records 
showing treatment the Veteran has received for his left knee, 
including records that document that the Veteran has attributed 
the onset of his knee symptoms to many years ago.  In addition, 
there is testimony from the Veteran and his wife regarding 
problems the Veteran suffered with his knee both in service and 
after service.    

The Board notes that the Veteran is competent to describe the 
left knee symptoms he suffered from before, during and after 
service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (lay evidence is competent when a layperson is 
competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  

Additionally, the claim was originally denied in a final June 
1967 Board decision partly on the basis that Osgood-Schlatter's 
disease was a congenital or developmental abnormality, and, as 
such, not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Since that rating decision, 
the VA Office of General Counsel has issued precedent opinions 
which draw a distinction between congenital or developmental 
defects and congenital or hereditary diseases.  VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 
(1990).  Service connection is precluded for defects, which are 
defined as "structural or inherent abnormalities or conditions 
which are more or less stationary in nature."  VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990).  In contrast, these opinions hold that 
service connection may be granted for congenital or hereditary 
diseases, if initially manifested in or aggravated by service.  
Likewise, superimposed disability may be service-connected.

Because the newly received evidence shows a current disability 
and a potential nexus to service (including possible 
aggravation), this evidence is material to the Veteran's claim.  
In view of the medical evidence of the presence of a chronic left 
knee disorder, the credible and competent testimony of continuity 
of symptomatology of both the Veteran and his wife, and the 
precedent General Counsel opinions, the Board finds that when 
considered with previous evidence of record, a reasonable 
possibility of substantiating the claim is raised.  Accordingly, 
the claim is reopened with the submission of new and material 
evidence, and VA must review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.   

Service connection for diabetes mellitus

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran contends that his diabetes mellitus is due to his 
military service.  In this case, the Veteran has a current 
diagnosis of diabetes mellitus.  The question that must be 
answered is whether the diabetes mellitus the Veteran has was 
caused by or related to his military service.  

Service treatment records are negative for any complaint, 
treatment, or diagnosis of diabetes mellitus or elevated blood 
sugar.  Post-service private medical records from 1982 show 
Veteran had been diagnosed with and treated for diabetes 
mellitus.  Subsequent treatment records show the Veteran's 
diabetic control has fluctuated.  There are no records that 
contain any indication of the etiology of the Veteran's diabetes 
mellitus.  

The Veteran does not appear to contend that he developed diabetes 
mellitus during service or that it manifested to a compensable 
level within the first year after service; and the evidence does 
not show this.  

The Court has indicated that the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board where it found that 
Veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  

There are no active duty service treatment records documenting 
any complaints or treatment in service regarding diabetes 
mellitus.  Additionally, there are no medical records indicating 
complaints or treatment for diabetes mellitus within the first 
year after discharge from active duty service.  The earliest 
post-service diagnosis of diabetes mellitus is in 1982 medical 
records.  This is 24 years after discharge from active service.  
The Veteran also indicated when he filed his claim that he had 
been suffering from diabetes since 1999, which is 40 years after 
discharge from service.  Even during the Veteran's hearing before 
the undersigned, he did not testify that he thought his diabetes 
began in service or within a short period of time after service.  
He testified he might have been diagnosed about 25 years prior to 
the hearing (1985) or at least 10 years after service (1968).  
The length of time between the Veteran's discharge from service 
and his diagnosis of diabetes mellitus (medical records show a 
diagnosis in 1982) is probative evidence against his claim.  

The Veteran claims that his diabetes mellitus is caused by or 
aggravated by his military service.  While the Veteran is 
competent to describe certain symptoms related to diabetes, he is 
not competent to provide testimony regarding the etiology of his 
diabetes mellitus.  See Davidson , 581 F.3d at 1316; see also 
Jandreau, 492 F.3d at n. 4.  The etiology of diabetes mellitus is 
not a simple identification that a layperson is competent to 
make.  The Veteran is not competent to opine to the cause of his 
diabetes mellitus, as this is the kind of disability that 
requires a competent medical professional's opinion.  

In summary, there is no indication of an injury suffered in 
service related to diabetes mellitus or diagnosis of the disorder 
in service, no continuity of symptomatology directly related to 
diabetes mellitus since discharge from service and no medical 
nexus opinion between the Veteran's diabetes mellitus and any 
aspect of his military service.  For the Board to conclude that 
the Veteran's diabetes mellitus is related to the Veteran's 
military service in these circumstances would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim for 
service connection for diabetes mellitus.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the Veteran's diabetes mellitus was not as a result 
of his military service, the preponderance of the evidence is 
against the claim.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim 
for service connection for diabetes mellitus must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for 
service connection by a letter in June 2007, before the adverse 
rating decision that is the subject of this appeal.  This June 
2007 letter provided the Veteran with the specific notice 
required by Dingess, supra.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records.  The record also 
contains private treatment records the Veteran provided and 
authorized VA to obtain.  The Veteran and his wife testified 
before the undersigned.  Statements of the Veteran have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
appeal.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in 
38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service- connected disability.  
This requirement could be satisfied by competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
diabetes mellitus did not manifest itself in service and was 
first shown many years after active military service and there is 
no competent evidence that suggests it is related to any 
established event, injury, or disease in service.  The Board, 
therefore, concludes that the elements of 38 C.F.R. § 3.159(c)(4) 
are not met and examination is not required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for a left knee disorder is 
granted, to this extent only.

Service connection for diabetes mellitus is denied.  


REMAND

The Veteran's service entrance examination did not indicate any 
pertinent defects, although puncture scars over both knees were 
noted.  Service treatment records show that the Veteran was 
treated in October 1957 for pain over the left tibial tubercle, 
aggravated by excises and bumps.  The Veteran reported pain over 
the left tibial tubercle since he was 12 years old.  An x-ray 
showed old Osgood-Schlatter's disease.  He was treated in 
November 1957 for Osgood-Schlatter's disease and fitted for a 
cast for 5 weeks, with a different cast for an additional 4 
weeks.  Some residual tenderness was present in January and 
February 1958.  Medical examination in 1958 indicated that all 
systems were within normal limits and no defects were noted on 
his September 1958 separation examination.  

A June 1966 report by a private examiner who had examined the 
Veteran in 1963 indicated that Veteran reported knee trouble in 
service and had been having recent difficulty.  The examiner 
indicated that an x-ray was normal, with no damage to the patella 
or to the knee joint.   

Recent treatment records show treatment the Veteran has received 
for his left knee, including for left knee lateral meniscus tear, 
degenerative changes, changes suggestive of Osgood Schlatter's 
disease and a left total knee arthroplasty.  In addition, some 
post-service medical records document that the Veteran has 
attributed the onset of his knee symptoms to many years ago, and 
the Veteran and his wife have testified to the Veteran's knee 
complaints in service and since service, which speaks to possible 
aggravation of any preexisting disability.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low for the purposes of providing a 
medical examination and opinion.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Therefore, given the above indications of knee problems in 
service, competent testimony as to symptoms suffered in service 
and to this day and treatment records showing a current left knee 
disorder, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine if he currently has any 
left knee disorder related to his military service.  The Veteran 
is hereby notified that it is the Veteran's responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination by an appropriate examiner.  The 
claims folder, including a complete copy of 
this remand, must be made available to the 
designated examiner for a review of the 
veteran's pertinent medical and other 
history.  The evaluating examiner should 
review all pertinent medical and lay 
evidence.

Based on a review of the records contained 
the claims folder and the examination 
results, the examiner is asked to address the 
following questions:

a.	Is the Veteran's Osgood-Schlatter's 
disease considered to be a congenital 
defect, or is it an acquired condition?  
In offering this assessment, the examiner 
is asked to specifically state what a 
congenital defect is and whether the 
Veteran's Osgood-Schlatter's disease fits 
into such definition.

b.	If the Veteran's Osgood-Schlatter's 
disease is considered to be a "congenital 
defect," was there a worsening of this 
preexisting condition during service?  In 
offering this assessment, the examiner is 
asked to specify whether the symptoms the 
Veteran experienced in service, i.e., pain 
over the left tubercle, aggravated by 
excises and bumps, were temporary or 
intermittent flare-ups of the Osgood-
Schlatter's disease; or, whether such 
symptoms caused a permanent change in the 
pathology of the Osgood-Schlatter's 
disease, beyond its natural progress, 
resulting in any current disability to 
include a left knee lateral meniscus tear, 
degenerative changes and a total left knee 
arthroplasty?

c.	If the Veteran's Osgood-Schlatter's 
disease is considered to an "acquired 
condition," did this condition have its 
onset during the Veteran's period of 
service, or was it otherwise caused by any 
incident or activity noted during service, 
i.e., the Veteran's in-service pain over 
the left tubercle, aggravated by excises 
and bumps?

d.	Has the Veteran developed a left knee 
disorder other than Osgood-Schlatter's 
disease, and; if so, please specify the 
diagnosis (or diagnoses)?  Did any current 
diagnosis of a left knee disorder (other 
than Osgood-Schlatter's disease), 
including a left knee lateral meniscus 
tear, degenerative changes and a total 
left knee arthroplasty, have its onset 
during the Veteran's period of service, or 
was it otherwise caused by any incident or 
activity noted during service, i.e., the 
Veteran's in-service pain over the left 
tubercle, aggravated by excises and bumps?

The requested study in this case should 
consider the Veteran's contentions, medical, 
occupational, and recreational history prior 
to, during, and since his military service.  
The basis of the examiner's opinion should be 
fully explained with reference to pertinent 
evidence in the record.  The examiner is 
asked to indicate whether or not he or she 
has reviewed the claims folder.

2.  Then readjudicate the issue of 
entitlement to service connection for a left 
knee disorder.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


